Mr. Chief Justice Moore
delivered the opinion of the Court.
Plaintiffs in error were plaintiffs in the trial court. In their complaint they sought to prevent the City of *249Colorado Springs from charging rates for water service outside the corporate limits of the city which were in excess of the rates collected for the same service supplied to customers within the corporate limits. They allege that the rates to which they object are discriminatory and ask the court to enjoin the collection thereof. They further ask for an accounting and a refund of monies theretofore collected from them by the city for said water service.
The City of Colorado Springs filed a motion to dismiss. The pertinent ground stated in the motion was that the complaint failed to state a claim upon which relief could be granted. The trial court sustained the motion to dismiss and entered appropriate judgment.
We agree with the trial court on this issue, and the judgment accordingly is affirmed.
Mr. Justice Holland, Mr. Justice Hall and Mr. Justice Frantz concur.